Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 15, 2019

The Court of Appeals hereby passes the following order:

A20D0152. UGWONALI LAW GROUP LLC v. CHEROKEE FUNDING et al.

      On November 2, 2019, Ugwonali Law Group, LLC filed this application for
discretionary appeal seeking review of the trial court’s October 2, 2019 order
ordering Ugwonali to instanter remit to Cherokee Funding, LLC the sum of $219,176,
to respond within ten days to Cherokee’s discovery requests, and to pay Cherokee
$2,000 in attorney fees and expenses in response to Cherokee’s motion to compel.
We, however, lack jurisdiction for two reasons.
      First, Ugwonali’s application is untimely. To be timely, a discretionary
application must be filed within 30 days of entry of the order to be appealed. OCGA
§ 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). This
statutory deadline is jurisdictional, and we cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Ugwonali filed this application 31 days after entry of the order it seeks to
appeal. The application is therefore untimely.
      Second, the order that Ugwonali seeks to appeal is a non-final order, leaving
the case pending before the trial court. Consequently, Ugwonali was required to use
the interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to obtain appellate review. See OCGA § 5-6-34 (b);
Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Ugwonali’s failure to
do so deprives us of jurisdiction over this application. See Bailey v. Bailey, 266 Ga.
832, 833 (471 SE2d 213) (1996).
      For these reasons, this application is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/15/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.